Per Curiam,
William P. Horn, while serving as note clerk for the First National Bank of Easton, embezzled $39,081.73 of its funds. His embezzlements were committed in 1912, 1913, 1914, 1915 and 1916, when he was under bond in the sum of $5,000, with the appellee as his surety. After his last embezzlement he was elected cashier of the bank and his bond was increased to $20,-000, with the same surety. As cashier he embezzled no *521moneys and caused no loss to the bank by “dishonesty” or “bad faith,” but in this action it seeks to hold the surety liable on the increased bond, covering only his cashiership, for the losses it sustained by his embezzlement as note teller. This it cannot do, and the correct conclusions of the learned court below were: “First. Under the provisions of the bond in suit and the renewals of the same, the defendant company is not liable for more than $5,000 and interest. Second. The dishonesty of William P. Horn, for which the defendant is liable, occurred during his employment as ‘note clerk,’ and the fact that during his employment as ‘cashier,’ he concealed his embezzlement by forging notes and placing them with the genuine notes of the bank, will not make the defendant liable for the amount for which it had bonded him as cashier.”
Judgment affirmed.